 Case 8:19-cv-01921-JLS-KES Document 9-4 Filed 10/15/19 Page 1 of 3 Page ID #:109



 1 PACIFIC TRIAL ATTORNEYS
   A Professional Corporation
 2 Scott J. Ferrell, Bar No. 202091
   sferrell@pacifictrialattorneys.com
 3 4100 Newport Place Drive, Ste. 800
   Newport Beach, CA 92660
 4 Tel: (949) 706-6464
   Fax: (949) 706-6469
 5
     Attorneys for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   ROY RIOS, an individual,                      Case No. 8:19-cv-01921-JLS-
12                Plaintiff,                       PLAINTIFF’S REQUEST FOR
                                                   JUDICIAL NOTICE IN SUPPORT OF
13                v.                               PLAINTIFF’S MOTION TO REMAND
14 WIREPATH HOME SYSTEMS, LLC, a                   [Motion to Remand and Declarations of
   North Carolina limited liability company;       Scott J. Ferrell and VaShaun Jones filed
15 and DOES 1 - 10, inclusive,                     concurrently herewith; and [Proposed]
                                                   Order lodged concurrently herewith]
16                Defendants.
                                                   Date:        December 13, 2019
17                                                 Time:        10:30 a.m.
                                                   Courtroom:   10A
18                                                 Judge:       Hon. Josephine L. Staton
19

20

21

22

23

24

25

26
27

28


                                 RJN IN SUPPORT OF MOTION TO REMAND
 Case 8:19-cv-01921-JLS-KES Document 9-4 Filed 10/15/19 Page 2 of 3 Page ID #:110



 1         Plaintiff requests that the Court take judicial notice of the following documents in
 2   support of their Motion to Remand this Action to the Superior Court of California for
 3   the County of Los Angeles:
 4            • The Honorable Samantha Jessner’s May 21, 2018 order granting the
 5               plaintiff’s motion for summary judgment in the action, Thurston v. Midvale
 6               Corporation, Los Angeles Superior Court case no. BC663214, and
 7               awarding statutory damages in the amount of $4,000, a true and correct
 8               copy of which is attached hereto as Exhibit 1.
 9            • The Honorable Bryan F. Foster’s March 21, 2016 Minute Order granting
10               the plaintiff’s motion for summary judgment in the action, Davis v.
11               BMI/BNB Travelware Company dba Colorado Bag’n Baggage, San
12               Bernardino Superior Court case no. CIVDS1504682, and awarding
13               statutory damages in the amount of $4,000, a true and correct copy of
14               which is attached hereto as Exhibit 2.
15         Judicial notice of the foregoing documents is proper because a noticed fact must
16   be one not subject to reasonable dispute in that it is either (1) generally known within
17   the territorial jurisdiction of the trial court; or (2) capable of accurate and ready
18   determination by resort to sources whose accuracy cannot reasonably be questioned.
19   Fed. R. Evid. 201(b). These documents cannot be subject to reasonable dispute because
20   they are contained within the files of the courts. (See e.g. Reyn’s Pasta Bella, LLC v.
21   Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial notice of
22   documents from court records)).
23

24   Dated: October 15, 2019               PACIFIC TRIAL ATTORNEYS, APC
25

26                                         By: /s/ Scott J. Ferrell
                                           Scott. J. Ferrell
27                                         Attorney for Plaintiff
28

                                                -1-
                               RJN IN SUPPORT OF MOTION TO REMAND
 Case 8:19-cv-01921-JLS-KES Document 9-4 Filed 10/15/19 Page 3 of 3 Page ID #:111



 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that on October 15, 2019, I electronically filed the foregoing
 3   PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
 4   PLAINTIFF’S MOTION TO REMAND with the Clerk of the Court using the
 5   CM/ECF system which will send notification of such filing via electronic mail to all
 6   counsel of record.
 7

 8                                        /s/ Scott J. Ferrell
                                               Scott J. Ferrell
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               -1-
                              RJN IN SUPPORT OF MOTION TO REMAND
